DETAILED ACTION
	This Office action is responsive to communication received 09/08/2021 – application papers received. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/875,883 05/15/2020 PAT 11141636, which claims benefit of 62/901,555 09/17/2019.
Drawings
The drawings were received on 09/08/2021.  These drawings are acceptable.
Status of Claim
	Claims 1-8 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-8 of USPN 11,141,636. 
For double patenting to exist as between the rejected claims and patent claims 1-8, it must be determined that the rejected claims are not patentably distinct from patent claims 1-8.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-8 and, if so, whether those differences render the claims patentably distinct.
	Specific to instant claims 1-8, it is clear that all the elements of instant claims 1-8 are to be found in patent claims 1-8.   The difference between instant claims 1-8 of the application and claims 1-8 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims further require “and a top post that is threaded and configured to be reversibly attached to a correspondingly threaded bottom aperture of the threaded shaft connector, wherein the threaded shaft connector further includes a top threaded aperture located on a top surface thereof that is configured to receive and to be connected to a correspondingly threaded area of the putter shaft”.  Thus the invention of claims 1-8 of the patent is in effect a “species” of the “generic” invention of claims 1-8 of the application. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claims 1-8 are anticipated by claims 1-8 of the patent, instant claims 1-8 are not patentably distinct from claims 1-8 of the patent.  
With respect to the remaining limitations in the instant claims, note the following comments: 
	As to instant claim 1, see claim 1 of the ‘636 patent.
	As to instant claim 2, see claim 2 of the ‘636 patent.
	As to instant claim 3, see claim 3 of the ‘636 patent.
	As to instant claim 4, see claim 4 of the ‘636 patent. 
	As to instant claim 5, see claim 5 of the ‘636 patent.
	As to instant claim 6, see claim 7 of the ‘636 patent. 
	As to instant claim 7, see claim 8 of the ‘636 patent.
	As to instant claim 8, see claim 6 of the ‘636 patent. 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
As to claim 1, line 21, the phrase “an empty hosel receiving channel” should read --an empty one of the hosel receiving channels-- for added clarity. 
As to claim 8, line 3, the phrase “spring, and connecting pin” should read --the spring and the connecting pin-- for added clarity. 
Appropriate correction is required.

Further References of Interest
All references cited during prosecution of parent application serial no. 16/875,883 are deemed pertinent to this instant application and are incorporated herein by reference.  These references have been cited on the FORM PTO-892, attached to this Office action.
Moreover, the following newly-cited prior art references and not relied upon are considered to be pertinent to applicant’s disclosure:
Fig. 16 in Esposito;
Fig. 2 in Greer;
Fig. 4 in Fisher;
Fig. 2 in Brandt;
Figs. 4B and 14 in Sanyal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711